USDC IN/ND case 3:20-cv-00191-JD-MGG document 12 filed 07/31/20 page 1 of 2


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 CHRISTOPHER HILTON,

               Petitioner,

                     v.                           CAUSE NO. 3:20-CV-191-JD-MGG

 WARDEN,

               Respondent.

                                OPINION AND ORDER

      Christopher Hilton petitioned this court for a writ of habeas corpus, challenging

his disciplinary proceeding (MCF 19-06-0798) at the Miami Correctional Facility. On

June 29, 2020, the Court dismissed the petition as moot because the Indiana Department

of Correction had vacated his guilty finding and sanctions. Mr. Hilton now filed a

motion pursuant to Federal Rule of Civil Procedure 60(b)(3), asking that his petition be

reinstated. He believes that the Warden committed fraud on the Court by omitting to

disclose that Mr. Hilton’s job as an inspector hasn’t been restored following the

dismissal of the disciplinary charges.

      Rule 60(b)(3) allows the Court to set aside judgment that has been corrupted by

“fraud (whether previously called intrinsic or extrinsic), misrepresentation, or

misconduct by an opposing party.” Here, however, the Warden did nothing to warrant

setting aside judgment. As Mr. Hilton himself acknowledges, after he filed the habeas

corpus petition, the Indiana Department of Correction dismissed the disciplinary charge

against him and restored his earned-time credit. With that, Mr. Hilton’s habeas corpus
USDC IN/ND case 3:20-cv-00191-JD-MGG document 12 filed 07/31/20 page 2 of 2


petition became moot because habeas corpus petitions are meant to challenge only the

fact or duration of imprisonment. Nothing else pertains to a habeas corpus petition.

Therefore, the conditions of Mr. Hilton’s confinement, such as his employment status,

cannot be challenged in a habeas corpus petition. See Moran v. Sondalle, 218 F.3d 647,

650–51 (7th Cir. 2000) (recognizing habeas as a means of challenging only the fact or

duration of custody). If Mr. Hilton believes that he was not reinstated to his previous

job in violation of the Constitution, he must file a 42 U.S.C. § 1983 lawsuit instead. See

Moran, 218 F.3d at 651.

       For these reasons, the Court denies Mr. Hilton’s Rule 60(b)(3) motion (ECF 11.)

       SO ORDERED on July 31, 2020


                                                  /s/JON E. DEGUILIO
                                                  CHIEF JUDGE
                                                  UNITED STATES DISTRICT COURT




                                             2
